Case 8:20-cv-02196-WFJ-AEP Document 23 Filed 01/06/21 Page 1 of 5 PageID 162




                UNITED STATES DISTRICT COURT
           MIDDLE DISTRICT OF FLORIDA – TAMPA DIVISION



PAUL LITTLE,
                     Plaintiff,


v.                                                Case No: 8: 20-cv-2196-T-02-AEP


RITCHEY’S TRUCK REPAIR, INC.,
and RITCHEY’S WRECKER AND TRANSPORT
SERVICE, LLC,
            Defendants.
_____________________________/


    ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     FEES AND COSTS; ORDER STAYING CASE PENDING PAYMENT


       This matter came before the Court for a hearing on Defendants’ motion for

fees and costs pursuant to Fed. R. Civ. P. 41(d). 1 The Court received briefing on

the matter (Docs. 17, 20) and heard oral argument today’s date from counsel. The

Court grants the motion in part and denies it in part. Plaintiff must tender to




1
 Rule 41(d) states” (d) Costs of a Previously Dismissed Action. If a plaintiff who previously
dismissed an action in any court files an action based on or including the same claim against the
same defendant, the court: (1) may order the plaintiff to pay all or part of the costs of the
previous action; and (2) may stay the proceedings until the plaintiff has complied.
Case 8:20-cv-02196-WFJ-AEP Document 23 Filed 01/06/21 Page 2 of 5 PageID 163




Defendants’ counsel the sum of $718.03 as costs due under Fed. R. Civ. P. 41(d),

and this case is stayed until this payment is made.

      The relevant background is that Plaintiff filed a complaint in case no. 8:19-

cv-1700, alleging actions against his employer. After the case was nearly

completed, Plaintiff dismissed when the undersigned denied without prejudice

Plaintiff’s motion to amend, for failure to meet and confer as required by local

rules. Plaintiff concurrently filed the instant lawsuit, on similar facts. Upon

direction of the Court, the Defendants sought redress for this dismissal in this

present suit under Fed. R. Civ. P. 41(d), rather than in the former lawsuit.

Defendants sought various Rule 11-type sanctions in the former suit, which the

Court did not find merited, as no intentional misconduct by Plaintiff or his lawyers

was evident to the undersigned.

      In the Rule 41(d) motion here, Defendants seek $1522.50 in expenses for

mediation in the prior case. They also seek $718.03 in deposition expense for

taking Plaintiff’s deposition there. They further seek attorney’s fees in the amount

of $34,731.60 for that prior lawsuit. In this regard, Defendants state that 90% of

the attorney’s fees incurred in the prior suit were wasted, with all that prior work

useless in this second lawsuit. This record is barren of any time sheets or records

the Court could employ to determine whether the first effort is wasted and useless
Case 8:20-cv-02196-WFJ-AEP Document 23 Filed 01/06/21 Page 3 of 5 PageID 164




for the second. A portion of these fees sought were for unsuccessful sanctions

motions.

       Mediation expenses are not generally recoverable as litigation “costs.”

Jean-Pierre v. Naples Comm. Hosp., Inc., No. 2:18-cv-98-FtM-38MRM, 2020 WL

1862612 (M.D. Fla. Apr. 14, 2020). However, this is an expense that is entirely

duplicative and wasted due to the double filing, and Defendants should not be

required to pay it again. Accordingly, the Court will order the Plaintiff to pay the

entire cost of the mediation in the second, instant lawsuit. When drafting the case

management report, the parties will list this requirement. Plaintiff’s counsel agreed

to this extra expense at the hearing today.

       The rule does not mention attorney’s fees. It mentions costs. There is some

mixed authority that permits attorney’s fees under Rule 41(d). At least one court

of appeals case is flatly to the contrary. Rogers v. Wal-Mart Stores, 230 F.3d 868,

875 (6th Cir. 2000). Rogers appears well-reasoned to the undersigned.2 Neither

Rule 41(d), nor 28 U.S.C. §1920 which lists taxable costs, lists attorney’s fees as

recoverable. The Court prefers to read plain words plainly. Other federal rules do

list attorney’s fees, but Rule 41(d) does not. See 230 F.3d at 875. Absent Eleventh

Circuit authority to the contrary, the undersigned finds Rogers persuasive and



2
 For other varying interpretations, none from the Eleventh Circuit, see Horowitz v. 148 S.
Emerson Assocs. LLC, 888 F.3d 12, 24–26 (2d Cir. 2018) (citing cases).
Case 8:20-cv-02196-WFJ-AEP Document 23 Filed 01/06/21 Page 4 of 5 PageID 165




denies attorney’s fees. If Rogers were wrongly decided, the undersigned refrains

from exercising any discretion to award attorney’s fees under Rule 41(d) due to the

absence of vexatious or contumacious conduct. Plaintiff does not appear to be

engaging in “sharp” practices or forum shopping, however awkward his second

filing might have been. See Wishneski v. Old Republic Ins. Co., No. 5:06-cv-148-

Oc-10GRJ, 2006 WL 4764424, at *4 (M.D. Fla. Oct. 10, 2006). Plaintiff also

shows to the Court’s satisfaction that he is impecunious and unable to answer for

fees.

        In any event, the motion does not set forth the rate or qualifications for the

rate, the detail concerning tasks worked when, for what purpose, and by whom, nor

the traditional third-party affidavit attesting to the appropriateness of rate, tasks,

and time. Thus there is no basis for the Court to rule as to fees in the matters filed

for this hearing. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“[T]he fee

applicant bears the burden of establishing entitlement to an award and

documenting the appropriate hours expended and hourly rates.”). Merely citing an

amount due is not sufficient to adjudicate the fees. And that is true here when an

additional inquiry is required to determine whether the detailed and specific work

done in the first suit would be wasted or could be employed in the second suit. At

the hearing defense counsel offered to file the detailed back up, noting some

judge’s preference to receive the detail seriatim.
Case 8:20-cv-02196-WFJ-AEP Document 23 Filed 01/06/21 Page 5 of 5 PageID 166




      Taxable “costs” do include transcript fees and disbursements for printing.

28 U.S.C. §1920. As those costs were for the Plaintiff’s deposition, they were

case-necessary and are recoverable. And a new deposition may likely be required

in this new case with slightly different allegations. Accordingly, the Court awards

$718.03 for these costs. Payment must be made for this case to proceed forward,

Fed. R. Civ. P. 41(d)(2). The motion for fees and costs (Doc. 17) is otherwise

denied.

      DONE AND ORDERED, this 6th day of January, 2021.
